
	

113 S7 IS: Extreme Weather Prevention and Resilience Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 7
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Reid (for himself,
			 Mrs. Boxer, Mr.
			 Wyden, Mr. Durbin,
			 Mr. Schumer, Mrs. Murray, Mr.
			 Carper, Mr. Lautenberg,
			 Mr. Levin, Mr.
			 Sanders, Mr. Brown,
			 Mrs. Gillibrand,
			 Mr. Whitehouse, Mr. Cardin, Mr.
			 Menendez, Mr. Schatz,
			 Mr. Coons, Mr.
			 Udall of Colorado, Mr.
			 Blumenthal, Ms. Hirono,
			 Ms. Cantwell, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve the resilience of the United States to extreme
		  weather events and to prevent the worsening of extreme weather
		  conditions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Extreme Weather Prevention and
			 Resilience Act.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)prepare and
			 protect communities from extreme weather, sea-level rise, drought, flooding,
			 wildfire, and other changing conditions exacerbated by carbon pollution;
			(2)promote close
			 coordination across Federal agencies and provide strong support to States,
			 Indian tribes, and public and private sector entities to prepare for and
			 withstand extreme weather;
			(3)promote
			 investment in new infrastructure and replace aging and obsolete infrastructure
			 to ensure resilience to extreme weather, disasters, and hydrological
			 change;
			(4)promote
			 investment in clean energy infrastructure, energy efficiency, and other
			 measures to address dangerous air, land, and water pollution;
			(5)promote
			 development of clean energy technologies that reduce demand for oil, contribute
			 to economic growth and job creation, and put the United States at the forefront
			 of the global clean energy market; and
			(6)ensure that the
			 Federal Government is a leader in reducing pollution, promoting the use of
			 clean energy sources, and improving energy efficiency.
			
